Citation Nr: 0943781	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for hallux valgus, 
postoperative, left, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for hallux valgus, 
postoperative, right, currently rated as 10 percent 
disabling.

3.  Entitlement to a separate rating for residual scars 
associated with the service connected hallux valgus, 
postoperative, left and right. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1970 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision, by the New York, New York, Regional Office (RO).  

The appellant appeared and offered testimony at a hearing 
before a hearing officer at the RO in November 2004.  A 
transcript of that hearing is of record.  In June 2006, the 
appellant appeared and offered testimony at a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of that hearing is also of record.

Included in the record are statements that the veteran is 
unemployable due to service-connected and non-service 
connected disabilities.  The AOJ must clarify whether the 
appellant plans to claim TDIU.

The issue of entitlement to a separate rating for residual 
scars associated with the service connected hallux valgus, 
postoperative, left and right, is remanded and is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hallux valgus, postoperative, left, is manifested by 
pain, tenderness, stiffness, fatigability and lack of 
endurance.

2.  Hallux valgus, postoperative, right, is manifested by 
pain, tenderness, stiffness, fatigability and lack of 
endurance.  



CONCLUSIONS OF LAW

1.  Hallux valgus, postoperative, left, is no more than 10 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes (DC) 5276-5284 (2009).  

2.  Hallux valgus, postoperative, right, is no more than 10 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes (DC) 5276-5284 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in February 2003 and August 2004.  While the letters 
provided adequate notice with respect to the evidence 
necessary to substantiate the claim, they did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  See Dingess, supra.  However, the appellant was 
granted notice of the latter two elements in July 2008.  
Although the appellant received inadequate preadjudicatory 
notice, complete notice was ultimately provided and was 
followed by a readjudication of the claim, curing the timing 
defect.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  In any event, the record reflects that he was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate and 
adequate examinations have been conducted.  The examiner 
reviewed the history and established clinical findings.  
Moreover, the file contains VA and private treatment reports 
and there is no indication that there is any outstanding 
evidence with respect to the claim.    

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Factual Findings

The appellant submitted a claim for an increased rating for 
hallux valgus, postoperative, left and right, in August 2002.  
He stated that his foot had progressively worsened and that 
he had difficulty walking.  He reported that he was in 
constant pain.  

In August 2002 and October 2002 examinations, it was noted 
that the appellant had diminished range of motion of the MPJ.  
There was pain upon palpation of the second metatarsal shaft 
and second MPJ dorsally.  

The appellant was afforded a VA compensation and pension 
examination in February 2003.  At that time, he complained of 
pain in both feet especially in his big toes, but worse with 
walking.  It was noted that the appellant used inserts which 
reduced the pain in his feet.  Both feet showed hallux valgus 
deformity with 20 to 22 degrees.  There were surgical scars 
at the first metatarsophalangeal joints.  The appellant's 
gait was antalgic and he did not have any functional 
limitation on standing and walking.  There were no hammertoes 
or flat feet.  There was objective evidence of painful 
motion, no instability, some weakness due to pain and 
tenderness.  The appellant was diagnosed with residual 
postoperative hallux valgus, with osteoarthritic changes at 
the metatarsophalangeal joint, and minimal degenerative 
arthritis of the talonavicular joint, right foot.

In March 2003, the appellant reported that he could not stand 
for long periods of time because of his foot condition and 
that his condition interferes with his work and walking.  He 
reported that his condition was very painful and that if he 
did not take medication the pain would be unbearable.  

In January 2004, the appellant related that he wears 
orthotics for support and to relieve pain and discomfort.  He 
reported having a poor gait, painful back condition, trouble 
with his right knee pain and being unemployed as a result of 
his service connected disability and secondary conditions.  
He reported the inability to work as a carpenter due to pain 
of standing all day, climbing the ladder and carrying 
materials.  

During his personal hearing in November 2004, the appellant 
indicated that he had difficulty walking because his feet 
hurt constantly.  He related that he had difficulty working 
as an auto mechanic and in construction because of the 
problems with his feet.  He also indicated that he had 
difficulty sleeping due to the pain in his feet.  Also, 
problems balancing were reported by the appellant.  In 
December 2004, the appellant reported that his pain was 
getting worse with time.  

At his subsequent hearing in June 2006, the appellant 
indicated that his doctors have suggested the need for an 
additional operation on his feet.  He indicated that his gait 
has been severely altered as a result of the pain in his 
feet.  Also, it was reported that doctors have noted that he 
had arthritis in his feet, and residual scars that were red 
and painful.

In a September 2006 statement from L.G., it was noted that 
the appellant's pain in both feet causes a prominent altered 
gait and balance disturbance.  It was noted that the 
appellant reported frequent "excruciating" "sharp 
agonizing" pain which necessitates an interruption in his 
activities and is somewhat but not completely relieved at 
times by ibuprofen.  

In February 2007, the appellant reported that his pain has 
worsened with time.  He also reported numbness along the 
toes.  In an April 2007 examination, the appellant complained 
of sharp bilateral foot pain, weakness in his big toe, 
stiffness, fatigability and lack of endurance.  He reported 
foot pain on rest and on standing and walking.  During flare 
ups, it was noted that the appellant cannot walk more than 15 
feet, take the stairs, and has difficulty bending and 
dressing.   It was reported that the appellant used a cane 
and corrective shoes.  It was noted that the appellant worked 
in construction but had not worked since 2003 because of pain 
in his feet and right knee.  The appellant related that he 
cannot walk long distance, run or jog.  He reported 
limitation on standing as he cannot stand more than 10-15 
minutes.  Examination revealed there was evidence of painful 
motion passively on range of motion activity of bilateral 1st 
metatarsal phalangeal joint and IP joint.  There was no edema 
or instability.  He had weakness of his big toes, and 
tenderness over the medial and dorsal aspect on palpation of 
both big toes 1st metatarsal joint area.  The appellant's 
gait was antalgic favoring the right.  There were no 
hammertoes, high arch, claw feet, flat feet or other 
deformity.  There was no active range of motion on his 1st 
metatarsal phalangeal joint of the great toe.  The weakness 
of the great toe was 0/5.  The appellant was diagnosed with 
bilateral post traumatic post surgical first metatarsal 
phalangeal joint osteoarthritis and bilateral hallux valgus 
with residual pain and weakness of the big foot.  The 
examiner opined that the decreased range of motion and 
presence of weakness on current examination was not evident 
on the examination in February 2005.  

In a March 2008 VA compensation and pension examination, 
bilateral foot pain without weakness, stiffness, swelling, 
heat and redness but with fatigability and lack of endurance 
was noted.  Pain during stance and after walking two blocks 
was also noted.  There was painful flexion of B/L first toes.  
It was noted that the appellant gait was unstable and that he 
walked with a cane.  There were no hammertoes but scars were 
present and B/L hallus valgus corrected.  Weight bearing and 
non weight bearing alignment of the Achilles tendon was good.  
There was active motion in the metatarsophalangeal joint of 
the great toe.  B/L hallus valgus mild 20 degrees was noted.  
The examiner opined that the appellant's functional 
impairment at that time was mild.  

Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2009).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  The Board concludes that the disability has not 
significantly changed and that a uniform evaluation is 
warranted.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C .F.R. § 4.59. 

The appellant's hallux valgus, postoperative, left and right, 
are rated 10 percent disabling under DC 5280.  Diagnostic 
Code 5280 provides ratings for unilateral hallux valgus.  
Unilateral hallux valgus that is severe, if equivalent to 
amputation of great toe, is rated 10 percent disabling.  
Unilateral hallux valgus that has been operated upon with 
resection of metatarsal head is rated 10 percent disabling. 
38 C.F.R. § 4.71a.  

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal 
or metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 
30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries. Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling. 
38 C.F.R. § 4.71a.

Analysis

The appellant has appealed the denial of an increased rating 
for hallux valgus, postoperative, left and right.  The 
appellant's hallux valgus, postoperative, left and right, are 
rated 10 percent disabling under DC 5280.  

After review of the evidence, the Board finds that an 
increased rating for hallux valgus, postoperative, left and 
right, is not warranted.  In this regard, the Board notes 
that the currently assigned 10 percent rating is the maximum 
rating assignable under Diagnostic Code 5280, pursuant to 
which unilateral hallux valgus is evaluated.  The Board has 
considered whether a higher disability rating may be assigned 
under any other diagnostic criteria for rating disabilities 
of the foot.  The Board observes that Diagnostic Codes 5276, 
5278, 5283, and 5284 provide ratings in excess of 10 percent.

Under Diagnostic Code 5276, severe pes planus manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities, warrants 
the assignment of a 20 percent rating if unilateral and 30 
percent rating if bilateral. Pronounced pes planus manifested 
by marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances warrants the assignment of a 
30 percent rating if unilateral and 50 percent rating if 
bilateral.  In this case, there is tenderness of the foot and 
pain.  However, there is no showing of flatfoot.  The Board 
notes that examinations in February 2003 and April 2007 
revealed that there was no showing of flat feet.  Examination 
in March 2008 revealed weight bearing and non weight bearing 
alignment of the Achilles tendon was good.  As such, the 
appellant does not meet the criteria for increase under DC 
5276.

Under Diagnostic Code 5278, acquired bilateral claw foot is 
rated in excess of 10 percent based on all toes tending 
toward dorsiflexion, limitation of dorsiflexion at ankle to 
right ankle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  A 20 percent rating is provided 
if the condition is unilateral; a 30 percent rating is 
provided if the condition is bilateral.  Also, a maximum 30 
percent rating for unilateral and 50 percent rating for 
bilateral impairment is warranted when there is marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities and a marked varus 
deformity.  In this case, there is no showing of clawfoot.  
The Board notes that examination in April 2007 revealed that 
there were no hammertoes, high arch, claw feet, flat feet or 
other deformity.  No hammertoes were also noted in the 
February 2003 and March 2008 examinations.  As such, a higher 
disability rating is not warranted under DC 5278.  

Similarly, a higher rating under Diagnostic Code 5283, 
tarsal, or metatarsal bones, malunion of, or nonunion of, is 
not warranted as the evidence shows no medical findings for 
malunion or nonunion of the tarsal or metatarsal bones, or 
actual loss of use of the foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5283.   

Lastly, the Board finds that a higher rating is not warranted 
under DC 5284.  To warrant a higher rating under DC 5284 the 
evidence must show moderately severe residuals of foot 
injuries.  Here, the appellant's disability is manifested by 
subjective complaints of foot pain affecting his ability to 
walk, weakness in his big toe, stiffness, fatigability and 
lack of endurance, with objective medical findings for 
painful motion passively on range of motion activity of 
bilateral 1st metatarsal phalangeal joint and IP joint, 
weakness of his big toes, and tenderness over the medial and 
dorsal aspect on palpation of both big toes 1st metatarsal 
joint area.  It is also noted that the appellant's gait is 
antalgic favoring the right.  In the April 2007 examination, 
the examiner opined that the decreased range of motion and 
presence of weakness on current examination was not evident 
on the examination in February 2005.  In the March 2008 
examination, bilateral foot pain without weakness, stiffness, 
swelling, heat and redness but with fatigability and lack of 
endurance was noted.  There was pain during stance and after 
walking two blocks, and painful flexion of B/L first toes.  
The appellant's gait was shown to be unstable and he walked 
with a cane.  However, there were no hammertoes and bilateral 
hallus valgus was corrected.  Weight bearing and non weight 
bearing alignment of the Achilles tendon was good, and there 
was active motion in the metatarsophalangeal joint of the 
great toe.  Additionally, bilateral hallus valgus mild 20 
degrees was shown and the examiner opined that the 
appellant's functional impairment at that time was mild.  In 
view of the above, the Board finds that the symptoms are not 
shown to be comparable to moderately severe, such as would 
warrant a higher rating for either foot under Diagnostic Code 
5284.

The Board notes that the appellant is competent to report 
that his disability is worse.  The Board accepts that the 
appellant has left and right foot symptoms, including 
functional impairment, pain, and pain on motion.  See DeLuca.  
However, neither the lay nor medical evidence reflects that 
the service-connected disability causes the functional 
equivalent of the criteria required for a higher rating.  See 
38 C.F.R. §§ 4.71a, Diagnostic Codes (DC) 5276-5284 (2009).  
The more probative evidence consists of that prepared by 
neutral skilled professionals, and such evidence demonstrates 
that a higher rating for hallux valgus, postoperative, left 
and right, is not for application.  

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  However, the 
record does not reflect that the appellant has required 
frequent periods of hospitalization for this disability and 
the manifestations of the disability are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  Accordingly, the 
claim for increase is denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for hallux valgus, postoperative, left, 
is denied.

An increased rating for hallux valgus, postoperative, right, 
is denied.


REMAND

The appellant seeks a higher rating for hallux valgus, 
postoperative, right and left.  In the November 2006 remand, 
the Board noted that at his personal hearing in June 2006, 
the appellant described residual scars on his feet that are 
red and painful.  The Board then instructed that the RO 
ensure that any scars associated with the service-connected 
foot disorder are evaluated and considered under the old and 
new rating criteria applicable for evaluating skin disorders.  
38 C.F.R. § 4.118 (2002), 38 C.F.R. § 4.118 (2009); Esteban 
v. Brown, 6 Vet. App. 259 (1994).  A September 2006 
examination noted that scars from surgery are evident on the 
appellant's feet.  Although no skin or vascular changes were 
noted in March 2008, it has been noted that the appellant has 
residual scars on his feet associated with his service 
connected foot disability.  As such, the RO is again 
instructed to ensure that any scars associated with the 
service-connected foot disorder are evaluated and considered 
under the old and new rating criteria applicable for 
evaluating skin disorders.

Accordingly, the case is REMANDED for the following action:

The RO should ensure that any scars 
associated with the service-connected foot 
disorder are evaluated and considered 
under the old and new rating criteria 
applicable for evaluating skin disorders.  
This includes a determination of whether 
the scars are tender or painful.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


